Case 1:20-cv-23235-RNS Document 20 Entered on FLSD Docket 10/23/2020 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

 Lezer Corp., Plaintiff,            )
                                    )
 v.                                 )
                                    ) Civil Action No. 20-23235-Civ-Scola
 Noble Partners LLC, dba Noble      )
 Medical Supply, and Sean Grady,    )
 Defendants.                        )
                    Order On Default Judgment Procedure
         On October 15, 2020, the Clerk of the Court entered a Default against
 Defendants Noble Partners LLC, doing business as Noble Medical Supply, and
 Sean Grady. In order to resolve this case justly and efficiently, the Court orders
 the Plaintiff to file one of the following two responses by November 6, 2020.
     1. Where there are multiple Defendants, but no possibility of inconsistent
 liability between Defendants (which, for example, could arise from allegations of
 joint and several liability where fewer than all of the defendants are in default),
 Plaintiff shall file a Motion for Default Judgment, consistent with Federal Rule of
 Civil Procedure 55(b). The Plaintiff must state in the Motion for Default Judgment
 that there are no allegations of joint and several liability, and set forth the basis
 why there is no possibility of inconsistent liability.
         The Motion for Default Judgment must include affidavits of any sum certain
 due from the Defendants, and any other supporting documentation necessary to
 determine Plaintiff’s measure of damages. The Motion must also be accompanied
 by (1) the necessary affidavit under the Servicemembers Civil Relief Act, 50
 U.S.C. app. § 521(b), if applicable; and (2) a proposed order granting the Motion
 for Default Judgment; and entering final judgment. Pursuant to the CM/ECF
 Administrative Procedures, the proposed orders shall be submitted to the Court
 by e-mail in Word (.doc) format at scola@flsd.uscourts.gov. Plaintiff must send a
 copy of the Motion to Defendants’ counsel or to the Defendants directly if they do
 not have counsel. In the certificate of service, Plaintiff shall indicate that notice
 was sent and the addresses where the notice was sent.
         If the Defendants fail to move to set aside the Clerk’s Default, or fail to
 otherwise respond to this lawsuit, on or before November 2, 2020, Default Final
 Judgment may be entered. This means that the Plaintiff may be able to take the
 property or money of the Defendants, and/or obtain other relief against the
 Defendants.
     2. Where there are multiple Defendants and allegations of joint and several
 liability, and a possibility of inconsistent liability between Defendants, Plaintiff
Case 1:20-cv-23235-RNS Document 20 Entered on FLSD Docket 10/23/2020 Page 2 of 2




 shall file a Notice of Joint Liability. See Frow v. De La Vega, 82 U.S. 552, 554
 (1872); 10A Charles Alan Wright and Arthur R. Miller, Federal Practice and
 Procedure § 2690 (3d ed. 1998) (citing Frow, 82 U.S. at 554); see also Gulf Coast
 Fans, Inc. v. Midwest Elecs. Imp., Inc., 740 F.2d 1499, 1512 (11th Cir. 1984).
        The Notice of Joint Liability must briefly describe the allegations and advise
 the Court of the status of the other Defendants’ liability. Once liability is resolved
 as to all Defendants, Plaintiff may move for the entry of default judgment against
 the defaulting Defendants, as described in paragraph one, above, no later than
 fourteen days after the resolution of liability as to the non-defaulting
 Defendants.
        Plaintiff’s failure to file for a Motion for Default Judgment or Notice of Joint
 Liability within the specified time will result in a dismissal without prejudice as
 to these Defendants.
        The Court directs the Clerk to mail copies of this order to any Defendant
 who has not appeared at the addresses listed below.
       Done and ordered in Miami, Florida, October 23, 2020.



                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge

 Copies to:
 Noble Partners LLC, doing business as Noble Medical Supply
 Attn: Sean Grady, President
 12 Wellstone Drive
 Portland, ME 04013

 Sean Grady
 12 Wellstone Drive
 Portland, ME 04013
